DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 1-7 are objected to because of the following informalities.  Appropriate correction is required.
In claim 1, lines 29-30, the phrase “the X-axis direction” should be changed to -- the X direction -- to provide proper antecedent basis.
In claim 5, line 4, the phrase “the inertial sensor” should be changed to -- the angular velocity sensor -- to provide proper antecedent basis.
In claim 6, line 4, the phrase “the inertial sensor” should be changed to -- the angular velocity sensor -- to provide proper antecedent basis.
In claim 7, lines 4-5, the phrase “the inertial sensor” should be changed to -- the angular velocity sensor -- to provide proper antecedent basis.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3, line 13, the phrase “the corners” lacks antecedent basis.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,3,5,8,9,12,13,14 of U.S. Patent No. 10,955.242 (Komizo). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claimed elements and limitations in the Instant application are claimed in the Komizo patent.  Therefore, the claims in the Instant application are not patentably distinct from the claims in the Komizo patent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2016/0069685 (Furuhata) in view of U.S. Patent 8,104,343 (Klemetti et al.).
With regards to claim 1, Furuhata discloses a physical quantity sensor comprising, as illustrated in Figures 1-11, an angular velocity sensor 10 comprising three directions orthogonal to each other being defined as an X direction, a Y direction, and a Z direction (NOTE: as illustrated in Figures 1, the examiner is reversing the labeling of the X direction and Y direction in the XYZ coordinate as indicated in Figure 1); a substrate 12; a fixed detection electrode 3,5 disposed above the substrate; a sensor structure 1 having a mass 2a being movable along the Y direction; a fixed member 22 (e.g. top right fixing portion 22 of mass 2a in Figure 1) fixed to the substrate; fixed drive electrodes 42 fixed to the substrate; a movable drive electrode 212,21 connected to the mass and arranged between the fixed drive electrodes 42 in the Y direction; a movable detection electrode 24 that is generally plate-shaped on a plane along the X direction and the Y direction and that is connected to the mass such that the movable detection electrode 24 facing the fixed detection electrode 3,5 along the Z direction; an elastic member 23 connects the mass 2a and the fixed member 22; the elastic member 23 being configured with a first beam (e.g. one of the two beams that forms elastic member 23 in Figure 1) and a second beam (e.g. the other of the 2 beams that forms elastic member 23 in Figure 1) extending along the X direction and being parallel to each other along the Y direction such that the first beam having a first surface along a plane along the X direction and the Y direction; a joint (e.g. the beam that joins the two beams to a U-shaped structure is considered this joint in Figure 1) connecting the first beam and the second beam such the joint extending along the Y direction.  (See, paragraphs [0049] to [0148]).
The only difference between the prior art and the claimed invention is a groove provided on the first surface of the first beam and provided as a recessed part with a closed bottom and 
Klemetti et al. discloses an angular velocity sensor comprising, as illustrated in Figures 1-11, an inertial sensor (Figures 8,9); a groove (e.g. not labeled – the groove as observed in Figures 3-4,6-7; column 5, lines 38-39,50-51) provided on a first surface (e.g. top surface) of at least one beam is provided as a recessed part with a closed bottom and opening to the first surface along a X direction where two sidewalls provided on both sides of the groove along the Y direction (as observed in Figures 3,4,6,7,8).  (See, column 5, line 7 to column 8, line 36).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing the groove provided on the first surface of the first beam and provided as a recessed part with a closed bottom and opening to the first surface along the X direction where two sidewalls provide on both sides of the groove along the Y direction as suggested by Klemetti et al. to the system of Furuhata to provide a beam structure where quadrature signal can be compensated for such that one mode of motion to another cancels or significantly alleviates the coupling caused by non-ideality due to the quadrature signal.  (See, column 5, lines 3-6, 40-45 of Klemetti et al.).
With regards to claim 2, Furuhata further discloses the X direction is a longitudinal direction of the first beam (as illustrated in Figures 1 where reverse the labeling of the X direction and Y direction in the XYZ coordinate as indicated in Figure 1). 
With regards to claim 3, Furuhata further discloses the sensor structure 1 further comprising a first fixed member 22 (e.g. top left fixing portion 22 of mass 2a in Figure 1), a second fixed member 22 (e.g. bottom right fixing portion 22 of mass 2a in Figure 1), a third fixed member 22 (e.g. bottom left fixing portion 22 of mass 2a in Figure 1) fixed to the substrate 12; a first elastic member 23 connecting the mass 2a and the first fixed member; a second elastic member 23 connecting the mass 2a and the second fixed member; a third elastic member 23 
With regards to claim 4, Furuhata further discloses the recessed part has a curved surface (as observed in Figures 3-4,6-7).
With regards to claim 5, Furuhata further discloses an inertial measurement unit comprising the angular velocity sensor; a control unit which controls the inertial sensor.  However, the reference does not disclose an acceleration sensor which is control by the control unit.  To have employ an acceleration which is control by the control unit to the inertial measurement unit is considered to have been a mere choice possibilities and is a well-known concept to include an acceleration sensor to form the inertial measurement unit to an artisan of ordinary skill in the art before effective filing date of the claimed invention and without departing from the scope of the invention.
With regards to claim 6, Furuhata further an electronic apparatus 1100,1200,1300 comprising the angular velocity sensor; a control unit which performs control based on a detection signal outputted from the inertial sensor.  (See, paragraphs [0134] to [0145]; Figures 8-10)
With regards to claim 7, Furuhata further discloses a vehicle 1500 comprising the angular velocity sensor; an attitude control unit which controls an attitude based on a detection signal outputted from the inertial sensor.  (See, paragraphs [0146] to [0148]; Figure 11).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The references cited, particularly Weinberg, Weber, French, are related to angular velocity sensor comprising a mass, fixed detection electrode disposed on a substrate, fixed 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/HELEN C KWOK/Primary Examiner, Art Unit 2861